Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 1, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
The record contains substantial evidence to support the Board’s determination that claimant was discharged for misconduct from her position as a hotel housekeeper for refusing a work assignment without good cause. It is well settled that a claimant’s refusal to work or perform prescribed duties, in direct disregard of an employer’s reasonable instructions, constitutes misconduct. In this case, the Board was entitled to credit the employer’s witnesses who testified that claimant refused to work at one location simply because she preferred another. The Board was also free to disbelieve claimant’s alternative explanation for her actions.
Cardona, P. J., Mikoll, White, Casey and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.